Exhibit 10.2



AMENDED AND RESTATED RECEIVABLES PURCHASE

AND SALE AGREEMENT


Dated as of August 4, 2003


among



Mohawk CARPET DISTRIBUTION, L.P. AND DAL-TILE CORPORATION
as Originators,



and



MOHAWK FACTORING, INC.,
as the Buyer






--------------------------------------------------------------------------------



TABLE OF CONTENTS

page

ARTICLE I AMOUNTS AND TERMS OF THE PURCHASE Section 1.1  Purchase of
Receivables.    3 Section 1.2  Payment for the Purchases.   4 Section 1.3 
Purchase Price Credit Adjustments.    5 Section 1.4  Payments and Computations,
Etc.   6 Section 1.5  Transfer of Collection Records; License of Software;
Access to Contracts.    6

Section 1.6  Characterization..    6 ARTICLE II REPRESENTATIONS AND
WARRANTIES.    7 Section 2.1  Representations and Warranties of Originators.  
 7 ARTICLE III CONDITIONS OF PURCHASE..    10 Section 3.1  Conditions Precedent
to Purchase.   10 Section 3.2  Conditions Precedent to Subsequent Payments.   10
ARTICLE IV COVENANTS.    11 Section 4.1  Affirmative Covenants of Originators.  
11 Section 4.2  Negative Covenants of Originators.   14 ARTICLE V TERMINATION
EVENTS.    15 Section 5.1  Termination Events.   16 Section 5.2  Remedies.   16
ARTICLE VI INDEMNIFICATION..    16 Section 6.1  Indemnities by Originators.   16

--------------------------------------------------------------------------------



Section 6.2  Other Costs and Expenses.   19 ARTICLE VII MISCELLANEOUS.    19
Section 7.1  Waivers and Amendments.   19 Section 7.2  Notices.    19 Section
7.3  Protection of Ownership Interests of the Buyer.   19 Section 7.4 
Confidentiality.   20 Section 7.5  Bankruptcy Petition.   21 Section 7.6  CHOICE
OF LAW...    21 Section 7.7  CONSENT TO JURISDICTION...    21 Section 7.8 
WAIVER OF JURY TRIAL..    22 Section 7.9  Integration; Binding Effect; Survival
of Terms.   22 Section 7.10 Counterparts; Severability; Section References.  
 23

Exhibits and Schedules

Exhibit I            Definitions

Exhibit II          Principal Place of Business; Location(s) of Collection
Records; Federal Employer Identification Number; Organizational Identification
Number; Other Names

Exhibit III         Lock-Boxes and Collection Accounts

Exhibit IV         Form of Compliance Certificate

Exhibit V          Copy of Credit and Collection Policy

Exhibit VI         Form of Purchase Report

Schedule A       List of Documents to Be Delivered to the Buyer Prior to the
Purchases


--------------------------------------------------------------------------------



AMENDED AND RESTATED RECEIVABLES PURCHASE AND SALE AGREEMENT



THIS AMENDED AND RESTATED RECEIVABLES PURCHASE AND SALE AGREEMENT, dated as of
August 4, 2003, is by and among Mohawk Carpet Distribution, L.P., a Delaware
limited partnership ("Mohawk Distribution"), and Dal-Tile Corporation, a
Pennsylvania corporation ("Dal-Tile"); each of Mohawk Distribution, Dal-Tile and
any other Person that becomes an "Originator" hereunder pursuant to Section
7.9(b) hereof, an "Originator" and collectively the "Originators"), and Mohawk
Factoring, Inc., a Delaware corporation ("Buyer"). 

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I hereto.

PRELIMINARY STATEMENTS

Pursuant to the terms of that certain Receivables Purchase and Sale Agreement
dated as of October 23, 2000 (as amended, the "Existing Mohawk Agreement") by
and between Mohawk Distribution, as seller, and Buyer, as buyer, Mohawk
Distribution sold Receivables to Buyer.

Pursuant to the terms of that certain Receivables Purchase and Sale Agreement
dated as of May 14, 2002 (as amended, the "Existing First Step Dal-Tile
Agreement"), by and between Dal-Tile, as seller and DTSC, Inc. ("DTSC"), as
buyer, Dal-Tile sold Receivables to DTSC.

Pursuant to the terms of that certain Receivables Purchase and Sale Agreement
dated as of May 14, 2002 (as amended, the "Existing Second Step Dal-Tile
Agreement"; together with the Existing Mohawk Agreement, the "Existing
Receivables Purchase Agreements"), by and between DTSC, as seller and DT/Mohawk
Funding, LLC ("DT/Mohawk Funding"), as buyer, DTSC sold Receivables acquired
from Dal-Tile under the Existing First Step Dal-Tile Agreement to DT/Mohawk
Funding.

DT/Mohawk Funding is to merge with and into Buyer and accordingly, the parties
hereto wish to amend, restate and consolidate the Existing Receivables Purchase
Agreements with this Agreement.

Each of the Originators party to this Agreement on the date hereof and the Buyer
intended that the past transfers of Receivables under the Existing Receivables
Purchase Agreements be true sales to the applicable party thereunder, and each
of the Originators and the Buyer intend that all transfers of Receivables
hereunder, be true sales to the Buyer by such Originator of the Receivables
originated by it, providing the Buyer with the full benefits of ownership of
such Receivables, and none of the Originators nor the Buyer intends these
transactions to be, or for any purpose to be characterized as, loans from the
Buyer to such Originator.  Each of the Originators acknowledges that from and
after the date hereof, the Buyer intends to finance purchases of Receivables
from the Originators, in part, from the proceeds of loans made pursuant to an
Amended and Restated Credit and Security Agreement of even date herewith (as the
same may from time to time hereafter be amended, supplemented, restated or
otherwise modified, the "Credit and Security Agreement") among the Buyer, as the
borrower, Mohawk Servicing, Inc., a Delaware corporation, as the initial
Servicer, Blue Ridge Asset Funding Corporation ("Blue Ridge"), Three Pillars
Funding Corporation ("TPFC"; together with Blue Ridge and the other issuers of
Commercial Paper from time to time party thereto as "Conduits," each a "Conduit"
and collectively, the "Conduits") and certain other lenders from time to time
party thereto, SunTrust Capital Markets, Inc., as agent for TPFC (the "TPFC
Agent"), and Wachovia Bank, National Association ("Wachovia") as agent for Blue
Ridge (the "Blue Ridge Agent") and any other entity acting as administrative
agent for a Conduit (together with the TPFC Agent and the Blue Ridge Agent,
individually a "Co-Agent" and collectively, the "Co-Agents") and Wachovia as
agent for the Co-Agents and the Conduits (in such capacity, together with its
successors, the "Administrative Agent").

2

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
that the Existing Agreements are amended and restated as follows:

ARTICLE I
AMOUNTS AND TERMS OF THE PURCHASE

Section 1.1              Purchase of Receivables.

(a)                Pursuant to the terms of the Existing Mohawk Agreement,
Mohawk Distribution has sold, transferred, set-over and otherwise conveyed to
the Buyer, without recourse (except to the extent expressly provided therein),
and the Buyer purchased from Mohawk Distribution, all of Mohawk Distribution's
right, title and interest in and to all Receivables originated by Mohawk
Distribution and existing as of the close of business on the Initial Cutoff
Date.  Pursuant to the terms of the Existing First Step Dal-Tile Agreement and
the Existing Second Step Dal-Tile Agreement, Dal-Tile has sold, assigned,
transferred, set-over and otherwise conveyed to DTSC, who then sold, assigned,
transferred, set-over and in otherwise conveyed to the Buyer (as successor by
merger to DT/Mohawk Funding), in each case without recourse (except to the
extent expressly provided therein), and the Buyer (as the surviving entry of the
merger between it and DT/Mohawk Funding) has purchased from DTSC who purchased
from Dal-Tile, all of Dal-Tile's right, title and interest in and to all
Receivables originated by Dal-Tile and existing as of the close business on the
Initial Cutoff Date.  In consideration for the Purchase Price paid to each
Originator upon the terms and subject to the conditions set forth herein, each
Originator does hereby sell, assign, transfer, set-over and otherwise convey to
the Buyer, without recourse (except to the extent expressly provided herein),
and the Buyer does hereby purchase from such Originator all Receivables
originated on the date hereof and thereafter by such Originator through and
including the Termination Date, together, in each case, with all Related
Security relating thereto.  In accordance with the preceding sentence, the Buyer
shall acquire all of each Originator's right, title and interest in and to all
Receivables arising on and after the date hereof through and including the
Termination Date, together with all of such Originator's rights in and to all
Related Security relating thereto.  The Buyer shall be obligated to pay the
Purchase Price for the Receivablespurchased hereunder from each Originator in
accordance with Section 1.2. From and after the Termination Date, the Buyer
shall not be obligated to purchase Receivables from any Originator.

3

--------------------------------------------------------------------------------



(b)               On each Monthly Reporting Date, each Originator shall (or
shall require the Servicer to) deliver to the Buyer a report in substantially
the form of Exhibit VI hereto (each such report being herein called a "Purchase
Report") with respect to theReceivables sold by such Originator to the Buyer
during the fiscal month then most recently ended.  In addition to, and not in
limitation of, the foregoing, in connection with the payment of the Purchase
Price for any Receivables purchased hereunder, the Buyer may request that the
applicable Originatordeliver, and such Originator shall deliver, such approvals,
opinions, information or documents as the Buyer may reasonably request.

(c)                It is the intention of the parties hereto that each Purchase
of Receivables from an Originator made hereunder shall constitute a sale, which
sale is absolute and irrevocable and provides the Buyer with the full benefits
of ownership of the Receivables originated by such Originator.  Except for the
Purchase Price Creditsowed to such Originator pursuant to Section 1.3, the sale
of Receivables hereunder by each Originator is made without recourse to such
Originator; provided, however, that (i) such Originator shall be liable to the
Buyer for all representations, warranties, covenants and indemnities made by
such Originator pursuant to the terms of the Transaction Documents to which such
Originator is a party, and (ii) such sale does not constitute and is not
intended to result in an assumption by the Buyer or any assignee thereof of any
obligation of such Originator or any other Person arising in connection with the
Receivables, the related Contracts and/or other Related Security or any other
obligations of such Originator.  In view of the intention of the parties hereto
that each Purchase of Receivables made hereunder shall constitute a sale of such
Receivables rather than loans secured thereby, each Originator agrees that it
will, on or prior to thedate hereof and in accordance with Section 4.1(e)(ii),
make appropriate notation in its computer files relating to the Receivables
originated by it with a legend properly evidencing that the Buyer has purchased
such Receivables as provided in this Agreement and to note in its financial
statements that its Receivables have been sold to the Buyer.  Upon the request
of the Buyer or the Administrative Agent (as the Buyer's assignee), each
Originator will execute and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate to perfect and maintain the
perfection of the Buyer's ownership interest in the Receivables originated by
such Originator and theRelated Security with respect thereto, or as the Buyer
may reasonably request.

Section 1.2              Payment for the Purchases.

(a)                The Purchase Price for the Purchase from each Originator of
its Receivables in existence as of the close of business on the Initial Cutoff
Date and not previously assigned or transferred to the Buyer, if any, shall be
payable in full by the Buyer to such Originator on the date hereof in
immediately available funds.

4

--------------------------------------------------------------------------------



(b)               The Purchase Price for each Receivable coming into existence
after the Initial Cutoff Date shall be due and owing in full by the Buyer to the
applicable Originator or its designee in immediately available funds on the date
each such Receivable came into existence except that the Buyer may, with respect
to any such Purchase Price:

(i) offset against such Purchase Price any amounts owed by such Originator to
the Buyer hereunder and which have become due but remain unpaid; and/or

(ii) elect to defer payment of all or any portion of the Purchase Price for
Receivables originated by such Originator during the same Calculation Period
(based on the information contained in the Purchase Report delivered by such
Originator for the Calculation Period then most recently ended) until the next
succeeding Settlement Date.

Section 1.3              Purchase Price Credit Adjustments

.  If on any day:

(a)        the Outstanding Balance of a Receivable purchased from any Originator
is:

(i)                  reduced as a result of any defective or rejected or
returned goods or services, any discount or any adjustment or otherwise by such
Originator (other than (A) as a result of (1) such Receivable becoming a
Charged-Off Receivable or (2) cash and volume discounts of up to 3% of the
original Outstanding Balance of such Receivable or (B) to reflect cash
Collections on account of such Receivable),

(ii)                reduced or canceled as a result of a setoff in respect of
any claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction), or

(b)        any of the representations and warranties set forth in Section
2.1(i), (l), (p), (q), (r), (s) or (t) hereof is not true when made or deemed
made with respect to any Receivable,

then, in such event, the Buyer shall be entitled to a credit (each, a "Purchase
Price Credit") against the Purchase Price otherwise payable to the applicable
Originator hereunder equal to the Purchase Price paid by the Buyer with respect
to such Receivable (less any Collections received on or after the date of
purchase to and including the date that the Purchase Price Credit is
determined).  Each Purchase Price Credit shall be deemed to be a collection of
the related Receivable.  If such Purchase Price Credit exceeds the Original
Balance of the Receivables originated by the applicable Originator on any day,
such Originator shall pay the remaining amount of such Purchase Price Credit in
cash on or prior to the earlier of (i) the next Settlement Date or (ii) the
Termination Date.

5

--------------------------------------------------------------------------------



Section 1.4              Payments and Computations, Etc.

  All amounts to be paid or deposited by the Buyer hereunder shall be paid or
deposited in accordance with the terms hereof on the day when due in immediately
available funds to the account of the applicable Originator designated from time
to time by such Originator or as otherwise directed by such Originator.  In the
event that any payment owed by any Person hereunder becomes due on a day that is
not a Business Day, then such payment shall be made on the next succeeding
Business Day.  If any Person fails to pay any amount hereunder when due, such
Person agrees to pay, on demand, the Default Fee in respect thereof until paid
in full; provided, however, that such Default Fee shall not at any time exceed
the maximum rate permitted by applicable law.  All computations of interest
payable hereunder shall be made on the basis of a year of 360 days for the
actual number of days elapsed.

Section 1.5              Transfer of Collection Records; License of Software;
Access to Contracts

.  In connection with, and in consideration of, the Purchase from each
Originator of Receivables originated by it, each Originator will deliver to the
Buyer or to the Servicer, on behalf of the Buyer, originals or copies (in
written, photostatic, electronic or other mutually acceptable form) of such
Originator's Collection Records relating to all Receivables sold by it
hereunder.  Each Originator shall permit the Servicer and the Buyer during such
Originator's normal business hours and without undue disruption to the
Originator's operations, at the expense of the Buyer or the Servicer, as
applicable (but in no event at the expense of the Administrative Agent), to
inspect and copy all such Collection Records and other books and records
regarding the Receivables and the Contracts solely for purposes of administering
and collecting the Receivables hereunder and under the Collection Services
Agreement.  In order to facilitate such administration, collection and servicing
of such Receivables, each Originator hereby grants to each of the Buyer,
Servicer, and, for so long as the Credit and Security Agreement remains in
effect, the Administrative Agent, an irrevocable, non-exclusive license to use,
without royalty or payment of any kind, all software used by such Originator to
account for such Receivables, to the extent necessary to administer such
Receivables, whether such software is owned by such Originator or is owned by
others and used by such Originator under license agreements with respect
thereto, provided that should the consent of any licensor of such software be
required for the grant of the license described herein, to be effective, such
Originator hereby agrees that upon the request of the Servicer or the Buyer,
such Originator will use its reasonable efforts to obtain the consent of such
third-party licensor.  The license granted hereby shall be irrevocable until the
later to occur of (i) the indefeasible payment in full of the Aggregate Unpaids
under the Credit and Security Agreement, and (ii) the date on which this
Agreement terminates in accordance with its terms.

Section 1.6              Characterization

.  If, notwithstanding the intention of the parties expressed in Section 1.1(c),
any sale by an Originator to the Buyer of Receivables hereunder shall be
characterized as a secured loan and not a sale or such sale shall for any reason
be ineffective or unenforceable, then this Agreement shall be deemed to
constitute a security agreement under the UCC and other applicable law.  For
this purpose and without being in derogation of the parties' intention that the
sale of Receivables by each Originator hereunder shall constitute a true sale
thereof, such Originator hereby grants to the Buyer a duly perfected security
interest in all of such Originator's right, title and interest in and to all
Receivables of such Originator which exist on the date hereof or arise
thereafter through and including the Termination Date, together with all Related
Security with respect thereto, all other rights and payments relating to such
Receivables and all proceeds of the foregoing, to secure the prompt and complete
payment of a loan deemed to have been made in an amount equal to the Purchase
Price of the Receivables purchased from such Originator together with any
Purchase Interest applicable thereto and all other obligations of such
Originator hereunder, which security interest shall be prior to all other
Adverse Claims thereto.  Upon the occurrence of a Termination Event, the Buyer
shall have, in addition to the rights and remedies which it may have under this
Agreement, all other rights and remedies provided to a secured creditor upon
default under the UCC and other applicable law, which rights and remedies shall
be cumulative.

6

--------------------------------------------------------------------------------



ARTICLE II
REPRESENTATIONS AND WARRANTIES

Section 2.1              Representations and Warranties of Originators

.  Each Originator hereby represents and warrants to the Buyer on the date of
the Purchase from such Originator hereunder and, except for representations and
warranties that are limited to a certain date, on each date that any Receivable
is originated by such Originator on or after the date of such Purchase through
and including the Termination Date, that:

(a)                Existence and Power

.  Such Originator is duly organized, validly existing and in good standing
under the laws of the state set forth after its name in the preamble to this
Agreement, and is duly qualified to do business and is in good standing as a
foreign entity, and has and holds all organizational power, and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted except where
the failure to so qualify or so hold is not reasonably likely to have a Material
Adverse Effect.

(b)               Power and Authority; Due Authorization, Execution and Delivery

.  The execution and delivery by such Originator of this Agreement and each
other Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder, and such Originator's use of the proceeds
of the Purchase made from it hereunder, are within its powers and authority and
have been duly authorized by all necessary action on its part.  This Agreement
and each other Transaction Document to which such Originator is a party has been
duly executed and delivered by such Originator.

(c)                No Conflict

.  The execution and delivery by such Originator of this Agreement and each
other Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder do not contravene or violate (i) its
Organizational Documents, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or by which it or any of its property is bound, or (iv) any order,
writ, judgment, award, injunction or decree applicable to it, and do not result
in the creation or imposition of any Adverse Claim on assets of such Originator
or its Subsidiaries (except as created hereunder) except, in any case, where
such contravention or violation is not reasonably likely to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.

7

--------------------------------------------------------------------------------



(d)               Governmental Authorization

.  Other than the filing of the financing statements required hereunder, no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution
and delivery by such Originator of this Agreement and each other Transaction
Document to which it is a party and the performance of its obligations hereunder
and thereunder.

(e)                Actions, Suits

.  There are no actions, suits or proceedings pending, or to the best of such
Originator's knowledge, threatened, before any court, arbitrator or other body,
that could reasonably be expected to have a Material Adverse Effect, except as
previously disclosed or for which reserves in reasonable amounts have been
established.  Such Originator is not in default with respect to any order of any
court, arbitrator or governmental body.

(f)                 Binding Effect

.  This Agreement and each other Transaction Document to which such Originator
is a party constitute the legal, valid and binding obligations of such
Originator enforceable against such Originator in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors' rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g)                Accuracy of Information

.  All written information heretofore furnished by such Originator or any of its
Affiliates to the Buyer for purposes of or in connection with this Agreement,
any of the other Transaction Documents or any transaction contemplated hereby or
thereby is, and all such information hereafter furnished by such Originator or
any of its Affiliates to the Buyer, as of the date thereof, does not and will
not contain any material misstatement of fact or omit to state a material fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.

(h)                Use of Proceeds

.  No payment made to any Originator hereunder will be used for a purpose that
violates Regulation T, U or X of the Board of Governors of the Federal Reserve
System.

(i)                  Good Title

.  Each Receivable which is sold to the Buyer hereunder shall be owned by the
respective Originator, free and clear of any Adverse Claim, except as provided
herein or except as may be granted by the Buyer.  Whenever the Buyer makes a
purchase hereunder, it shall have acquired and shall continue to have maintained
a valid ownership interest (free and clear of any Adverse Claim) in the
respective Originator's entire right, title and interest in and to each
Receivable and the Related Security with respect thereto.  There have been duly
filed all financing statements or other similar instruments or documents
necessary under the UCC of all appropriate jurisdictions to perfect the Buyer's
ownership interest in such Receivables and the Related Security to the extent
such interest can be perfected by filing a financing statement under the UCC.

(j)                 [Reserved]

.

(k)               Places of Business and Locations of Collection Records

8

--------------------------------------------------------------------------------



.  The principal places of business and chief executive office of such
Originator and the offices where it keeps its Collection Records are located at
the address(es) listed on Exhibit II or such other locations of which the Buyer
has been notified in accordance with Section 4.2(a) in jurisdictions where all
action required by Section 4.2(a) has been taken and completed.  Such
Originator's Federal Employer Identification Number and Organization
Identification Number are correctly set forth on Exhibit II.

(l)                  Collections

.  Such Originator has directed all Obligors on the Receivables originated by it
existing on or after the Initial Cutoff Date to make payments thereon directly
to a Collection Account or Lock-Box of the Buyer which is listed on Exhibit III
hereto as the same may be amended from time to time by the Buyer upon not less
than 30 days' prior written notice to the Originators.

(m)              Material Adverse Effect

.  Since December 31, 2002, no event has occurred that would have a Material
Adverse Effect.

(n)                Names

.  In the 5 years ending on the date of this Agreement, such Originator has not
used any name in which a financing statement naming such Originator (or any
entity which has merged with and into such Originator) as a debtor may be
properly recorded and effective to grant a security interest under the UCC as in
effect in any applicable jurisdiction other than (i) the name in which it has
executed this Agreement, and (ii) as listed on Exhibit II.

(o)               Not a Holding Company or an Investment Company

.  Such Originator is not a "holding company" or a "subsidiary holding company"
of a "holding company" within the meaning of the Public Utility Holding Company
Act of 1935, as amended, or any successor statute.  Such Originator is not an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended, or any successor statute.

(p)               Compliance with Law

.  Each Receivable reflected in any Purchase Report as an Eligible Receivable,
together with the Invoice related thereto, does not violate any laws, rules or
regulations applicable thereto (including, without limitation, laws, rules and
regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), except where such violation is not reasonably likely to have a
Material Adverse Effect.

(q)               Compliance with Credit and Collection Policy

.  Such Originator has complied in all material respects with the Credit and
Collection Policy with regard to each Receivable originated by it and the
related Contract, and has not made any change since the Initial Cut-Off Date to
such Credit and Collection Policy, except such material change as to which the
Buyer has been notified and has consented, as required, in accordance with
Section 4.1(a)(vi).

9

--------------------------------------------------------------------------------



(r)                 Payments to such Originator

.  With respect to each Receivable originated by such Originator and sold to the
Buyer hereunder, the Purchase Price (and, if applicable, Purchase Interest)
received by such Originator constitutes fair and reasonably equivalent value in
consideration therefor.

(s)                Enforceability of Receivables

.  Each Receivable sold by such Originator to the Buyer hereunder is a legal,
valid and binding obligation of the related Obligor to pay the Outstanding
Balance of the Receivable created thereunder and accrued Finance Charges (if
any) thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors' rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(t)                 Eligible Receivables

.  Each Receivable reflected in any Purchase Report as an Eligible Receivable
was an Eligible Receivable on the date of its acquisition by the Buyer
hereunder.

(u)                Accounting

.  The manner in which such Originator accounts for the transactions
contemplated by this Agreement does not jeopardize the characterization of the
transactions contemplated herein as being true sales.

ARTICLE III
CONDITIONS OF PURCHASE

Section 3.1              Conditions Precedent to Purchase.

  The Purchase from each Originator under this Agreement is subject to the
conditions precedent that the Buyer shall have received on or before the date
thereof the documents listed on Schedule A.

Section 3.2              Conditions Precedent to Subsequent Payments.

  The Buyer's obligation to pay for Receivables coming into existence after the
Initial Cutoff Date shall be subject to the further conditions precedent that: 
(a) the Facility Termination Date shall not have occurred under the Credit and
Security Agreement; (b) the Buyer (or, at any time the Credit and Security
Agreement remains in effect, the Administrative Agent as the Buyer's assignee)
shall have received such other approvals, opinions or documents as it may
reasonably request; and (c) on the date such Receivable came into existence, the
following statements shall be true (and acceptance of the proceeds of any
payment for such Receivable shall be deemed a representation and warranty by
such Originator that such statements are then true):

(i)                  the representations and warranties set forth in Article II
are true and correct on and as of the date such Receivable came into existence
as though made on and as of such date; and

(ii)                no event has occurred and is continuing that will constitute
a Termination Event.

Notwithstanding the foregoing conditions precedent, and subject to the
applicable Originator's receipt of payment of the Purchase Price for any
Receivable, all of such Originator's right, title and interest in and under such
Receivable and the Related Security with respect thereto shall vest in the
Buyer, whether or not the conditions precedent to the Buyer's obligation to pay
for such Receivable were in fact satisfied.  The failure of such Originator to
satisfy any of the foregoing conditions precedent may, however, give rise to a
claim for indemnity under Article VI of this Agreement.

10

--------------------------------------------------------------------------------



ARTICLE IV
COVENANTS

Section 4.1              Affirmative Covenants of Originators.

  Until the date on which this Agreement terminates in accordance with its
terms, each Originator hereby covenants as set forth below:

(a)                Financial Reporting

.  Such Originator will maintain, for itself and each of its Subsidiaries, a
system of accounting established and administered in accordance with GAAP, and
furnish to the Buyer (or, at any time the Credit and Security Agreement remains
in effect, the Agent as the Buyer's assignee):

(i)                  Annual Reporting

.  Promptly upon the filing thereof with the Securities and Exchange Commission,
if applicable, and, in any event, within 90 days after the close of each of
Parent's fiscal years, audited, unqualified consolidated financial statements
(which shall include balance sheets, statements of earnings and stockholders'
equity and cash flows) for Parent and its consolidated Subsidiaries (which
include such Originator) for such fiscal year, accompanied by an opinion of
independent public accountants of recognized national standing.

(ii)                Quarterly Reporting

.  Promptly upon the filing thereof with the Securities and Exchange Commission,
if applicable, and, in any event, within 45 days after the close of the first
three (3) quarterly periods of each of Parent's fiscal years, consolidated
balance sheets of Parent and its consolidated Subsidiaries (including such
Originator) as at the close of each such period and consolidated statements of
earnings and stockholders' equity and cash flows for Parent and its consolidated
Subsidiaries for the period from the beginning of such fiscal year to the end of
such quarter, all certified by a Responsible Financial Officer of Parent.

(iii)               Compliance Certificate

.  Together with the financial statements required hereunder, a compliance
certificate in substantially the form of Exhibit IV signed by an Authorized
Officer of Parent and dated the date of such annual financial statement or such
quarterly financial statement, as the case may be.

(iv)              Shareholders' Statements and Reports

.  Promptly upon the furnishing thereof generally to the shareholders of Parent,
copies of all financial statements, reports and proxy statements so furnished.

(v)                S.E.C. Filings

.  Promptly upon the filing thereof, copies of all registration statements
(other than registration statements on Forms S-8 or S-3 covering benefit or
compensation plans, stock purchase or dividend repurchase plans, or for purposes
of resales of securities by holders) and annual, quarterly or other periodic
reports which Parent or any of its Subsidiaries files with the Securities and
Exchange Commission.

11

--------------------------------------------------------------------------------



(vi)              Change in Credit and Collection Policy

.  At least thirty (30) days prior to the effectiveness of any material change
in or material amendment to the Credit and Collection Policy, a copy of the
Credit and Collection Policy then in effect and a notice indicating such
proposed change or amendment and, if such proposed change is reasonably likely
to adversely affect the collectibility of the Receivables generally or
materially decrease the credit quality of newly created Receivables generally,
requesting the Buyer's consent thereto.

(vii)             Other Information

.  Promptly, from time to time, such other information, documents, records or
reports relating to the Receivables originated by such Originator or the
condition or operations, financial or otherwise, of such Originator as the Buyer
may from time to time reasonably request in order to protect the interests of
the Buyer under or as contemplated by this Agreement; provided, however, that
the Buyer shall keep all such information which is not otherwise in the public
domain confidential and require a confidentiality agreement from any third party
that may properly request such information.

(b)               Notices

.  Such Originator will notify the Buyer in writing of any of the following
promptly upon learning of the occurrence thereof, describing the same and, if
applicable, the steps being taken with respect thereto:

(i)                  Termination Events or Unmatured Termination Events

.  The occurrence of each Termination Event and each Unmatured Termination
Event, by a statement of an Authorized Officer of such Originator.

(ii)                Material Adverse Effect

.  The occurrence of any event or condition that has had, or is reasonably
likely to have, a Material Adverse Effect.

(iii)               ERISA Events

.  The occurrence of any ERISA Event.

(c)                Compliance with Laws and Preservation of Existence

.  Such Originator will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply is not reasonably
likely to have a Material Adverse Effect.  Such Originator will preserve and
maintain its legal existence, rights, franchises and privileges in the
jurisdiction of its organization, and qualify and remain qualified in good
standing as a foreign entity in each jurisdiction where its business is
conducted, except where the failure to so qualify or remain in good standing is
not reasonably likely to have a Material Adverse Effect.

(d)                           Audits

.  Such Originator will furnish to the Buyer from time to time such information
with respect to it and the Receivables sold by it as the Buyer may reasonably
request.  Such Originator will, from time to time during regular business hours
as requested by the Buyer (or, at any time the Credit and Security Agreement
remains in effect, the Administrative Agent as the Buyer's assignee), upon not
less than two (2) Business Days' prior written notice unless a Termination Event
has occurred, permit the Buyer or their respective agents or representatives: 
(i) to examine and make copies of and abstracts from all Other Records in the
possession or under the control of such Originator relating to the Receivables
and the Related Security, including, without limitation, the related Contracts
to the extent permitted by Section 1.5, and (ii) to visit the offices and
properties of such Originator for the purpose of examining such materials
described in clause (i) above, and to discuss, on a confidential basis, matters
relating to such Originator's financial condition or the Receivables and the
Related Security or such Originator's performance under any of the Transaction
Documents or such Originator's performance under the Contracts and, in each
case, with any of the officers or employees of such Originator having knowledge
of such matters.

12

--------------------------------------------------------------------------------



(e)                Keeping and Marking of Records and Books.

(i)                  Such Originator will maintain or will cause the Servicer to
maintain administrative and operating procedures (including, without limitation,
an ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable).  Such Originator
will give, or will direct the Servicer to give, the Buyer notice of any material
change in the administrative and operating procedures referred to in the
previous sentence.

(ii)                Such Originator will (A) on or prior to the date hereof,
make appropriate notation in its computer files and other books and records
relating to the Receivables describing the Buyer's ownership interests in the
Receivables and (B) upon the request of the Buyer following the occurrence of a
Termination Event, mark each Invoice applicable to any Receivable sold by such
Originator to the Buyer hereunder with a legend or code describing the Buyer's
ownership thereof.

(f)                 Compliance with Contracts and Credit and Collection Policy

.  Such Originator will timely (i) perform and comply in all material respects
with all provisions, covenants and other promises required to be observed by it
under the Contracts related to the Receivables originated by it, and (ii) comply
in all material respects with the Credit and Collection Policy in regard to each
such Receivable and the related Contract.

(g)                Ownership

.  Such Originator will take all necessary action to establish and maintain,
irrevocably, the Buyer's right, title and interest in and to the Receivables
originated or acquired by such Originator and sold to the Buyer hereunder, and
to keep the Receivables and associated Related Security, in each case, free and
clear of any Adverse Claims other than Adverse Claims in favor of the Buyer
(including, without limitation, the filing of all financing statements,
continuation statements and/or financing statement amendments necessary under
the UCC of all appropriate jurisdictions to perfect the Buyer's interest in such
Receivables and Related Security to the extent such interest can be perfected by
filing any of the foregoing under the UCC and such other action to perfect,
protect or more fully evidence the interest of the Buyer as the Buyer may
reasonably request).

13

--------------------------------------------------------------------------------



(h)                Agents' and Lenders' Reliance

.  Such Originator acknowledges that the Agents and the Lenders are relying upon
the Buyer's identity as a legal entity that is separate from such Originator and
its other Affiliates and agrees to take all reasonable steps to maintain the
Buyer's identity as a separate legal entity and to make it manifest to third
parties that the Buyer is an entity with assets and liabilities distinct from
those of such Originator and its other Affiliates and not just a division
thereof.  Without limiting the generality of the foregoing and in addition to
the other covenants set forth herein, such Originator (i) will not hold itself
out to third parties as liable for the debts of the Buyer nor purport to own any
of the Receivables or Related Security sold to the Buyer hereunder, and (ii)
will conduct all business with the Buyer on terms reasonably believed by such
Originator and the Buyer to be reasonably comparable to those applicable in
transactions with an unaffiliated Person in similar circumstances.

(i)                  Taxes

.  To the extent not handled by Parent, such Originator will file all tax
returns and reports required by law to be filed by it and promptly pay all taxes
and governmental charges at any time owing, except any such taxes which are not
yet delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.  Such Originator will pay when due any taxes
payable in connection with the Receivables originated by it, exclusive of taxes
on or measured by income or gross receipts of the Buyer and its assigns.

Section 4.2              Negative Covenants of Originators.

  Until the date on which this Agreement terminates in accordance with its
terms, each Originator hereby covenants that:

(a)                Name Change, Offices and Collection Records

.  Such Originator will not (i) change its state of organization, (ii) change
its legal name, or (iii) relocate any office where Collection Records are kept
by or on behalf of such Originator unless, in each of the foregoing cases, it
shall have:  (A) given the Buyer at least 30 days' prior written notice thereof
and (B) delivered to the Buyer all financing statements, instruments and other
documents requested by the Buyer in connection with such change or relocation.

(b)               Change in Payment Instructions to Obligors

.  Such Originator will not direct any Obligor on the Receivables sold by it to
the Buyer hereunder to make payments to any location other than to one of the
Buyer's Lock-Boxes or Collection Accounts listed on Exhibit III hereto as the
same may be amended pursuant to Section 7.1(j) of the Credit and Security
Agreement from time to time by the Buyer upon not less than 30 days' prior
written notice to the Originators.

(c)                Modifications to Credit and Collection Policy

.  Such Originator will not, and will not cause or authorize the Servicer to,
make any material change to the Credit and Collection Policy that would
materially decrease the collectibility of its Receivables generally.

(d)               Sales, Liens

.  Such Originator will not sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to, or create or suffer
to exist any Adverse Claim upon (including, without limitation, the filing of
any financing statement) or with respect to, any Receivable or the Related
Security, or upon or with respect to any Contract under which any Receivable
arises, or assign any right to receive income with respect thereto (other than,
in each case, the creation of the interests therein in favor of the Buyer
provided for herein), and such Originator will defend the right, title and
interest of the Buyer in, to and under any of the foregoing property, against
all claims of third parties claiming through or under such Originator.

14

--------------------------------------------------------------------------------



(e)                Accounting for Purchases

.  Such Originator will not account for the transactions contemplated hereby in
any manner other than the sale for financial accounting purposes by such
Originator to the Buyer of the Receivables sold and transferred by such
Originator on or after the Initial Cutoff Date through and including the
Termination Date, together with the associated Related Security, except to the
extent that such transactions are not recognized on account of consolidated
financial reporting in accordance with generally accepted accounting principles.

ARTICLE V
TERMINATION EVENTS

Section 5.1              Termination Events.

  The occurrence of any one or more of the following events shall constitute a
Termination Event:

(a)                Such Originator shall fail to make any payment or deposit
required hereunder when due, or to perform or observe any term, covenant or
agreement hereunder orunder any other Transaction Document to which it is a
party and such failure shall continue for 30 days after written notice of such
failure is given.

(b)               Any representation, warranty, certification or statement made
by such Originator in this Agreement, any other Transaction Document to which it
is a party, or in any other document delivered pursuant hereto or thereto shall
prove to have been incorrect in any material respect when made or deemed made;
provided that the materiality threshold in the preceding clause shallnot be
applicable with respect to any representation or warranty which itself contains
a materiality threshold.

(c)                Failure of any Originator to pay any Indebtedness when due in
excess of $25,000,000 ("Material Debt"); or the default by any Originator in the
performance of any term, provision or condition contained in any agreement under
which any Material Debt was created or isgoverned, the effect of which is to
cause, or to permit the holder or holders of such Material Debt to cause, such
Indebtedness to become due prior to its stated maturity; or any Material Debt of
any Originator shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the date of maturity
thereof.

(d)               An Event of Bankruptcy shall occur with respect to any
Originator or any of its Material Subsidiaries.

(e)                A Change of Control shall occur.

15

--------------------------------------------------------------------------------



(f)                 One or more final judgments for the payment of money in an
amount in excess of $25,000,000, individually or in the aggregate, shall be
entered against any Originator on claims not covered by insurance or as to which
the insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for thirty (30) consecutive days without a
stay of execution.

(g)                The PBGC or Internal Revenue Service shall file any notice of
lien on any of the Receivables or the Related Security and such lien shall not
have been released within seven (7) days.

Section 5.2              Remedies.

  Upon the occurrence and during the continuation of a Termination Event, the
Buyer may take any of the following actions:  (i) declare the Termination Date
to have occurred, whereupon the Termination Date shall forthwith occur, without
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Originator; provided, however, that upon the occurrence of a
Termination Event described in Section 5.1(d), the Termination Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Originator and (ii) to the fullest
extent permitted by applicable law, declare that the Default Fee shall accrue
with respect to any amounts then due and owing by such Originator to the Buyer. 
The aforementioned rights and remedies shall be without limitation and shall be
in addition to all other rights and remedies of the Buyer and, so long as the
Credit and Security Agreement remains in effect, the Administrative Agent as the
Buyer's assignee otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.

ARTICLE VI
INDEMNIFICATION

Section 6.1              Indemnities by Originators.

  Without limiting any other rights that the Buyer may have hereunder or under
applicable law, each Originator hereby agrees to indemnify (and pay upon demand
to) the Buyer and its assigns, officers, directors, agents and employees (each
an "Indemnified Party") from and against any and all damages, losses, claims,
taxes, liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys' fees and disbursements actually incurred (all of the
foregoing being collectively referred to as "Indemnified Amounts") awarded
against and actually paid or actually incurred by any of them arising out of or
as a result of this Agreement or the acquisition, either directly or indirectly,
by the Buyer of any interest in the Receivables originated by such Originator,
excluding, however:

(a)                            Indemnified Amounts to the extent a final
judgment of a court of competent jurisdiction holds that such Indemnified
Amounts resulted from gross negligence or willful misconduct on the part of the
Indemnified Party seeking indemnification;

(b)                           Indemnified Amounts to the extent the same arise
out of or as a result of claims of one or more Indemnified Parties against
another Indemnified Party;

16

--------------------------------------------------------------------------------



(c)                            Indemnified Amounts to the extent the same
includes losses in respect of Receivables originated by such Originator that are
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor; or

(d)                           taxes imposed by the jurisdiction in which such
Indemnified Party's principal executive office is located, on or measured by the
overall net income or gross receipts of such Indemnified Party;

provided, however, that nothing contained in this sentence shall limit the
liability of such Originator or limit the recourse of the Buyer to such
Originator for amounts otherwise specifically provided to be paid by such
Originator under the terms of this Agreement.  Without limiting the generality
of the foregoing indemnification, but subject in each case to clauses (a), (b)
and (c) above, each Originator shall indemnify the Buyer for Indemnified Amounts
relating to or resulting from:

(i)                  any representation or warranty made by such Originator (or
any officers of such Originator) under or in connection with any Purchase
Report, this Agreement, any other Transaction Document to which such Originator
is a party or any other information or report delivered by such Originator
pursuant hereto or thereto for which the Buyer has not received a Purchase Price
Credit that shall have been false or incorrect when made or deemed made;

(ii)                the failure by such Originator, to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of such
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(iii)               any failure of such Originator to perform its duties,
covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv)              any products liability, personal injury or damage, suit or
other similar claim arising out of or in connection with goods or services that
are the subject of any Contract or any Receivable;

(v)                any dispute, claim, offset or defense (other than discharge
in bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the goods or service related to such Receivable or
the furnishing or failure to furnish such goods or services;

17

--------------------------------------------------------------------------------



(vi)              any Collections received, directly or indirectly by an
Originator (or its agent) which are not promptly remitted to Buyer;

(vii)             any investigation, litigation or proceeding related to or
arising from this Agreement or any other Transaction Document, the transactions
contemplated hereby, such Originator's use of the proceeds of the Purchase from
it hereunder, the ownership of the Receivables originated by such Originator or
any other investigation, litigation or proceeding relating to such Originator in
which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;

(viii)           any inability to litigate any claim against any Obligor in
respect of any Receivable reflected in any Purchase Report as being an Eligible
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix)              any Termination Event described in Section 5.1(d);

(x)                any failure to vest and maintain vested in the Buyer, or to
transfer to the Buyer, ownership of the Receivables originated by such
Originator and purported to be conveyed to the Buyer hereunder, together with
the associated Related Security, in each case, free and clear of any Adverse
Claim;

(xi)              the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or the applicable laws of Canadawith respect to any
Receivable originated by such Originator and the Related Security with respect
thereto, and the proceeds of any thereof, whether at the time of the Purchase
from such Originator hereunder or at any subsequent time;

(xii)             any action or omission by such Originator which impairs the
rights of the Buyer with respect to any Receivable or reduces the value of any
such Receivable (for any reason other than the application of Collections
thereto or charge-off of any Receivable as uncollectible) unless the Buyer has
received a Purchase Price Credit therefor; and

(xiii)           the failure of any Receivable reflected as an Eligible
Receivable on any Purchase Report prepared by such Originator to be an Eligible
Receivable at the time acquired by the Buyer.

Section 6.2              Other Costs and Expenses.

  Each Originator shall pay to the Buyer on demand all reasonable costs and
out-of-pocket expenses actually incurred in connection with the preparation,
execution and delivery of this Agreement, the transactions contemplated hereby
and the other documents to be delivered hereunder.  In addition to the
foregoing, each Originator shall pay, on demand, any and all reasonable costs
and expenses, including reasonable counsel fees and expenses, actually incurred
by the Buyer (or, at any time the Credit and Security Agreement remains in
effect, the Administrative Agent as the Buyer's assignee) in connection with (i)
any amendment to or waiver of this Agreement, and/or (ii) the enforcement of
this Agreement and the other documents delivered hereunder following a
Termination Event.

18

--------------------------------------------------------------------------------



ARTICLE VII
MISCELLANEOUS

Section 7.1              Waivers and Amendments.

(a)        No failure or delay on the part of the Buyer (or, at any time the
Credit and Security Agreement remains in effect, the Administrative Agent as the
Buyer's assignee) in exercising any power, right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or remedy preclude any other further exercise thereof or
the exercise of any other power, right or remedy.  The rights and remedies
herein provided shall be cumulative and nonexclusive of any rights or remedies
provided by law.  Any waiver of this Agreement shall be effective only in the
specific instance and for the specific purpose for which given.

(b)        No provision of this Agreement may be amended, supplemented, modified
or waived except in writing signed by each Originator and the Buyer and, to the
extent required under the Credit and Security Agreement, the applicable Agent
and the Liquidity Banks or the Required Liquidity Banks.  At any time while the
Credit and Security Agreement remains in effect, any material amendment,
supplement, modification or waiver will require satisfaction of the Rating
Agency Condition, if applicable.

Section 7.2              Notices

.  All communications and notices provided for hereunder shall be in writing
(including bank wire, telecopy or electronic facsimile transmission or similar
writing) and shall be given to the other parties hereto at their respective
addresses or telecopy numbers set forth on the signature pages hereof or at such
other address or telecopy number as such Person may hereafter specify for the
purpose of notice to each of the other parties hereto.  Each such notice or
other communication shall be effective (a) if given by telecopy, upon the
receipt thereof, (b) if given by mail, three (3) Business Days after the time
such communication is deposited in the mail with first class postage prepaid or
(c) if given by any other means, when received at the address specified in this
Section 7.2.

Section 7.3              Protection of Ownership Interests of the Buyer.

(a)                Each Originator agrees that from time to time, at its
expense, it will promptly execute and deliver all instruments and documents, and
take all actions, that may be necessary or desirable, or that the Buyer (or, at
any time the Credit and Security Agreement remains in effect, the Administrative
Agent as the Buyer's assignee) may request, to perfect, protect or more fully
evidence the interest of the Buyer (or, at any time the Credit and Security
Agreement remains in effect, the Administrative Agent as the Buyer's assignee)
hereunder, or to enable the Buyer (or, at any time the Credit and Security
Agreement remains in effect, the Administrative Agent as the Buyer's assignee)
to exercise and enforce their rights and remedies hereunder.  At any time
following a Termination Event, the Buyer (or, at any time the Credit and
Security Agreement remains in effect, the Administrative Agent as the Buyer's
assignee) may, at such Originator's sole cost and expense, direct such
Originator to notify the Obligors of Receivables of the ownership interests of
the Buyer under this Agreement and may also direct thatpayments of all amounts
due or that become due under any or all Receivables be made directly to the
Buyer (or, at any time the Credit and Security Agreement remains in effect, the
Administrative Agent as the Buyer's assignee) or the Buyer's (or such assigns')
designee.

19

--------------------------------------------------------------------------------



(b)               If any Originator fails to perform any of its obligations
hereunder, the Buyer (or, at any time the Credit and Security Agreement remains
in effect, the Administrative Agent as the Buyer's assignee) may (but shall not
be required to) perform, or cause performance of, such obligations, and the
Buyer's (or such assignees') costs and expenses incurred in connection therewith
shall be payable by such Originator as provided in Section 6.2.  Each Originator
irrevocably authorizes the Buyer (and, at any time the Credit and Security
Agreement remains in effect, the Administrative Agent as the Buyer's assignee)
at any time and from time to time in the sole discretion of the Buyer (or, at
any time the Credit and Security Agreement remains in effect, the Administrative
Agent as the Buyer's assignee), and appoints the Buyer (and, at any time the
Credit and Security Agreement remains in effect, the Administrative Agent as the
Buyer's assignee) as its attorney(ies)-in-fact, to act onbehalf of such
Originator (i) to execute on behalf of such Originator as debtor, in the event
such Originator fails to timely execute, and to file financing statements
necessary in the Buyer's (or, at any time while the Credit and Security
Agreement remains in effect, the Administrative Agent's) reasonable opinion to
perfect and to maintain the perfection and priority ofthe interest of the Buyer
in the Receivables originated by such Originator and (ii) in the event such
Originator fails to deliver any financing statement requested pursuant to the
preceding clause (i), to file a carbon,photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Buyer (or, at any time the Credit and
Security Agreement remains in effect, the Administrative Agent as the Buyer's
assignee) in their sole discretion deem necessary or desirable to perfect and to
maintain the perfection and priority of the Buyer's interest in such
Receivables.  This appointment is coupled with an interest and is irrevocable.

Section 7.4              Confidentiality.

(a)                            Each Originator shall maintain and shall cause
each of its employees and officers to maintain the confidentiality of the Fee
Letters (under and as defined in the Credit and Security Agreement) and the
electronic models and files (including electronic files containing model
accounting entries for securitization transactions) provided by any Agent or any
Conduit in connection with the Credit and Security Agreement, provided, however,
such information may be disclosed to third parties to the extent such disclosure
is (i) required to comply with any applicable law (including federal and state
securities laws) or order of any judicial or administrative proceeding, or (ii)
required in response to any summons or subpoena or in connection with any
litigation, provided, further, that such Originator inform such person that such
information is sensitive, proprietary and confidential.  Notwithstanding the
foregoing, each Originator shall have no obligation of confidentiality in
respect of any information which may be generally available to the public or
becomes available to the public through no fault of such Originator or its
Affiliates.

20

--------------------------------------------------------------------------------



(b)                           The Buyer (and, accordingly, each of its
assignees) shall maintain, shall cause each of its employees, officers and
agents to maintain, and shall require the Lenders to maintain and to cause each
of their respective employees, officers and agents to maintain, the
confidentiality of any information obtained by it in respect of the Receivables
(including, without limitation, credit losses and delinquency levels) and any
other proprietary or confidential information with respect to Parent, the
Obligors, the Receivables, the Originators and the Servicer in communications
with third parties; provided, however, such information may be disclosed to
third parties to the extent such disclosure is (i) required to comply with any
applicable law (including federal and state securities laws) or order of any
judicial or administrative proceeding, or (ii) required in response to any
summons or subpoena or in connection with any litigation, or (iii) to any Person
specified in Section 14.5 of the Credit and Security Agreement on the terms set
forth therein.

Section 7.5              Bankruptcy Petition.

(a)        Each Originator and the Buyer covenant and agree that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior indebtedness of all Conduits, it will not institute against, or join any
other Person in instituting against, any Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

(b)        Each Originator covenants and agrees that, prior to the date that is
one year and one day after the payment in full of all outstanding obligations of
the Buyer under the Credit and Security Agreement, it will not institute
against, or join any other Person in instituting against, the Buyer any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.

Section 7.6              CHOICE OF LAW

.  THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF GEORGIA.

Section 7.7              CONSENT TO JURISDICTION

.  ORIGINATOR HEREBY IRREVOCABLY SUBMITS TO THE NON‑EXCLUSIVE JURISDICTION OF
ANY UNITED STATES FEDERAL OR GEORGIA STATE COURT SITTING IN FULTON COUNTY,
GEORGIA IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT TO THIS AGREEMENT AND ORIGINATOR
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF BUYER (OR ITS
ASSIGNS) TO BRING PROCEEDINGS AGAINST ORIGINATOR IN THE COURTS OF ANY OTHER
JURISDICTION.

21

--------------------------------------------------------------------------------



Section 7.8              WAIVER OF JURY TRIAL

.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT
EXECUTED BY ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP
ESTABLISHED HEREUNDER OR THEREUNDER.

Section 7.9              Integration; Binding Effect; Survival of Terms.

(a)                The Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
sale and collection of the Receivables and Related Security and shall constitute
the entire agreement among the parties hereto with respect to such subject
matter, superseding all prior oral or written understandings with respect to the
sale and collection of the Receivables and Related Security.

(b)               Nothing contained herein or in any other Transaction Document
shall be deemed to prohibit or limit any merger or consolidation of an
Originator with another Originator so long as any necessary financing statements
are filed, promptly after the effectiveness of such merger or consolidation,
under the UCC in all jurisdictions necessary to make the representations and
warranties contained in this Agreement true and correct after giving effect to
such merger or consolidation.  Nothing contained herein or any other Transaction
Document shall be deemed to prohibit or limit any new entity from becoming an
Originator hereunder so long as items 2 through 10 of Schedule A attached hereto
are satisfied by such entity.  This Agreement shall be binding upon and inure to
the benefit of the Originators, the Buyer and their respective successors and
permitted assigns (including any trustee in bankruptcy).  No Originator may
assign any of its rights and obligations hereunder or any interest herein
without the prior written consent of the Buyer; provided, however, that no
consent of the Buyer shall be required in connection with an assignment by
operation of law to the surviving Originator in a merger or consolidation
described in the first sentence of this Section 7.9(b).  The Buyer may pledge or
assign at any time its rights and obligations hereunder and interests herein to
any other Person without the consent of any Originator.  Without limiting the
foregoing, each Originator acknowledges that the Buyer, pursuant to the Credit
and Security Agreement, may grant to the Administrative Agent for the benefit of
the Secured Parties (under and as defined in the Credit and Security Agreement),
a security interest in the Buyer's rights, remedies, powers and privileges
hereunder.  This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until terminated in accordance with its terms;
provided, however, that the rights and remedies with respect to (i) anybreach of
any representation and warranty made by any Originator pursuant to Article II;
(ii) the indemnification and payment provisions of Article VI; and (iii) Section
7.4 shall be continuing and shall survive any assignment or termination of this
Agreement.

22

--------------------------------------------------------------------------------



Section 7.10          Counterparts; Severability; Section References

.  This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Unless otherwise
expressly indicated, all references herein to "Article," "Section," "Schedule"
or "Exhibit" shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

<Signature pages follow>

 


23

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof in
Wilmington, Delaware.

Mohawk CARPET DISTRIBUTION, L.P.

By:                                                      

Name:                                                 

Title:                                                    

Address:          160 S. Industrial Blvd.

Calhoun, GA 30703

Attn:  Scott R. Veldman

Phone:  (706) 624-2103

                        Fax:      (706) 624-2052

DAL-TILE CORPORATION

By:                                                      

Name:                                                 

Title:                                                    

Address:          160 S. Industrial Blvd.

                        Calhoun, GA  30703

Attn:  Scott R. Veldman

Phone:  (706) 624-2103

                        Fax:  (706) 624-2052

MOHAWK FACTORING, INC.

By:                                                      

Name:  Linda Bubacz

Title:     Assistant Treasurer and Secretary

Address:          300 Delaware Ave.

                        Suite 1273 C

                        Wilmington, Delaware 19801

Attn:  Linda Bubacz

Phone:  (302) 552-3100

                        Fax:      (302) 552-3128


--------------------------------------------------------------------------------



Exhibit I

Definitions

 

This is Exhibit I to the Agreement (as hereinafter defined).  As used in the
Agreement and the Exhibits and Schedules thereto, capitalized terms have the
meanings set forth in this Exhibit I (such meanings to be equally applicable to
the singular and plural forms thereof).

"Administrative Agent" has the meaning set forth in the Preliminary Statements
to the Agreement.

"Adverse Claim" means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person's assets or properties in favor of any
other Person.

"Agreement" means the Amended and Restated Receivables Purchase and Sale
Agreement, dated as of August 4, 2003, among Originators and the Buyer, as the
same may be amended, restated or otherwise modified.

"Blue Ridge" has the meaning set forth in the Preliminary Statements to the
Agreement.

"Business Day" means any day on which banks are not authorized or required to
close in New York, New York or Atlanta, Georgia, and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank offering market.

"Buyer" has the meaning set forth in the preamble to the Agreement.

"Calculation Period" means each fiscal month of the Buyer or portion thereof
which elapses during the term of the Agreement.  The first Calculation Period
shall commence on the date of the initial Purchase hereunder and the final
Calculation Period shall terminate on the Termination Date.  For purposes of the
use of this term in other definitions in Exhibit I to this Agreement,
Calculation Periods occurring prior to the date of the initial Purchase
hereunder shall mean a fiscal month of the Buyer.

"Canadian Receivable" means a Receivable owing from an Obligor domiciled in, or
organized under the laws of, Canada or one of its political subdivisions.

"Change of Control" means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the outstanding shares of voting stock of Parent, or
Parent ceases to own, directly or indirectly, all of the outstanding shares of
voting stock of each Originator.

25

--------------------------------------------------------------------------------



"Collection Accounts" means those accounts shown on Exhibit III, as the same may
be amended from time to time by the Buyer in accordance with the terms hereof.

"Collection Records" means, with respect to any Receivable, all Invoices and all
other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to amounts paid on or owing
in respect of such Receivable.

"Collection Services Agreement" means that certain Servicing Agreement dated as
of October 25, 2000 by and between the Buyer and Mohawk Servicing, Inc., as
Servicer, providing for the collection and servicing of all Receivables held by
the Buyer. 

"Collections" means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all Finance Charges or other related amounts accruing in respect
thereof and all cash proceeds of Related Security with respect to such
Receivable.

"Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

"Contract" means, with respect to any Receivable, any and all instruments and
agreements, purchase orders, invoices, writings, or other communications
pursuant to which such Receivable arises but excluding any Invoice.

"Credit and Collection Policy" means each Originator's credit and collection
policies and practices relating to Contracts and Receivables existing on and as
administered historically prior to the date hereof and summarized in Exhibit V,
as modified from time to time in accordance with the Agreement.

"Credit and Security Agreement" has the meaning set forth in the Preliminary
Statements to the Agreement.

"Dal-Tile" has the meaning set forth in the preamble to the Agreement.

"Default Fee" means a per annum rate of interest equal to the sum of (i) the
Prime Rate, plus (ii) 2% per annum.

"Defaulted Receivable" means a Receivable:  (i) as to which the Obligor thereof
has suffered an Event of Bankruptcy; (ii) which, consistent with the Credit and
Collection Policy, would be written off Originator's books as uncollectible; or
(iii) as to which any payment, or part thereof, remains unpaid for 61 days or
more from the original due date for such payment.

26

--------------------------------------------------------------------------------



"Delinquent Receivable" means a Receivable as to which any payment, or part
thereof, remains unpaid for 31-60  days from the original due date for such
payment.

"Discount Factor" means a percentage calculated to provide the Buyer with a
reasonable return on its investment in the Receivables originated by each
Originator after taking account of (i) the time value of money based upon the
anticipated dates of collection of such Receivables and the cost to the Buyer of
financing its investment in such Receivables during such period and (ii) the
risk of nonpayment by the Obligors.  Each Originator and the Buyer may agree
from time to time to change the Discount Factor based on changes in one or more
of the items affecting the calculation thereof, provided that any change to the
Discount Factor shall take effect as of the commencement of a Calculation
Period, shall apply only prospectively and shall not affect the Purchase Price
payment made prior to such Calculation Period during which such Originator and
the Buyer agree to make such change.

"Eligible Receivable" means, at any time, a Receivable:

(i)                  the Obligor of which (a) if a natural person, is a resident
of the United States or Canada or, if a corporation or other business
organization, is organized under the laws of the United States, Canada or any
political subdivision of the United States or Canada and has its chief executive
office in the United States or Canada; (b) is not an Affiliate of any of the
parties hereto; and (c) is not a government or a governmental subdivision or
agency; provided, however, that in no event may the Canadian Receivables that
are included as Eligible Receivables exceed 3% of total Receivables at any time,

(ii)                which is not a Defaulted Receivable,

(iii)               which was not a Delinquent Receivable on (A) the date of
Purchase (if such Receivable was in existence on the Initial Cutoff Date), or
(B) the date on which such Receivable came into existence (in all other cases),

(iv)              which (A) by its terms is due and payable within 91 days of
the original billing date therefor; provided, however, notwithstanding anything
herein to contrary, any Receivable which by its terms is due and payable within
92-120 days of the original billing date thereof shall be included as an
Eligible Receivable, provided that the Outstanding Balance of all such
Receivables shall not exceed 2.5% of the total Outstanding Balance of all
Eligible Receivables, (B) has not had its payment terms extended more than once,
and (C) will not, when added to all other Eligible Receivables, cause the
weighted average of the payment terms for all Eligible Receivables to exceed 50
days,

(v)                which is an "account," a "payment intangible," a "general
intangible" or "chattel paper" within the meaning of Article 9 of the UCC in the
applicable jurisdiction, and is not evidenced by an "instrument" within the
meaning of Article 9 of the UCC,

27

--------------------------------------------------------------------------------



(vi)              which is denominated and payable only in United States Dollars
or Canadian Dollars in the United States or Canada,

(vii)             which is in full force and effect and constitutes the legal,
valid and binding obligation of the related Obligor enforceable against such
Obligor in accordance with its terms,

(viii)           which does not contain a confidentiality provision that
purports to restrict the ability of theBuyer (or, at any time the Credit and
Security Agreement remains in effect, the Administrative Agent as the Buyer's
assignee) to exercise its rights under this Agreement, including, without
limitation, its right to review the Contract or Invoice applicable thereto,

(ix)              which represents an obligation to pay a specified sum of
money, contingent only upon (A) the sale of goods or the provision of services
by the applicable Originator (which sale has been consummated or services have
been performed), and (B) satisfaction by such Originator of any applicable
warranty claims which have not yet been made or asserted,

(x)                which does not contravene any law, rule or regulation
applicable thereto (including, without limitation, any law, rule and regulation
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy),

(xi)              which satisfies all applicable requirements of the applicable
Credit and Collection Policy in all material respects,

(xii)             which was generated in the ordinary course of the applicable
Originator's business,

(xiii)           which arises solely from the sale (and not the lease) of goods
or the provision of services to the related Obligor by the applicable Originator
or a predecessor to such Originator, and not by any other Person (in whole or in
part),

(xiv)           which is not the subject of, to the Originator's knowledge, any
dispute, counterclaim, right of rescission, set-off, counterclaim or any other
defense (including defenses arising out of violations of usury laws) of the
applicable Obligor against the applicable Originator or any other Adverse Claim,
and the Obligor thereon holds no right as against such Originator to cause such
Originator to repurchase the goods or merchandise the sale of which shall have
given rise to such Receivable (except with respect to sale discounts effected
pursuant to the Contract, or defective goods returned in accordance with the
terms of the Contract) and which requires that all or part of such Receivables
be charged off in accordance with the Credit and Collections Policy; provided,
however, that if such dispute, offset, counterclaim or defense affects only a
portion of the Outstanding Balance of such Receivable, then such Receivable may
be deemed an Eligible Receivable to the extent of the portion of such
Outstanding Balance which is not so affected,

28

--------------------------------------------------------------------------------



(xv)            as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable Obligor
(excluding any warranty obligations for which no claim exists or is know to
exist), and

(xvi)           as to which each of the representations and warranties contained
in Sections 2.1(i), (l) and (s) is true and correct.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with any Originator within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Originator or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001 (a) (2) of ERISA) or a cessation of
operations which is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Originator or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Tide IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Originator
or any ERISA Affiliate.

"Event of Bankruptcy" shall be deemed to have occurred with respect to a Person
if either:

29

--------------------------------------------------------------------------------



(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar official) for, such Person or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors, or shall be adjudicated insolvent, or admit in writing its
inability to pay its debts generally as they become due, or, if a corporation or
similar entity, its board of directors shall vote to implement any of the
foregoing.

"Excluded Receivable" means a Receivable for which (i) any of Kmart Corporation
(including without limitation, Kmart Corporation d/b/a Kmart Fashions), Builders
Square, Inc. or Sourcing & Technical Services, Inc., is the Obligor and (ii) any
Obligor which is an Obligor designated in writing by an Originator to Buyer and
approved in writing by the Administrative Agent and the Co-Agents with respect
to Receivables owing by such Obligor that arises on or after the date specified
such written approval of such designation.

"Factored Receivable" means, with respect to any Originator, any right to
payment for goods sold or services performed by such Originator existing on or
after the Initial Cutoff Date which is sold or pledged to any factor and
designated on such Originator's accounting system with code "C", "D", "S", "1"
or any other code identified as such in writing by the Originator to the Buyer
(and, as long as the Credit and Security Agreement remains in effect, the
Administrative Agent as the Buyer's assignee), or which directs that payment be
made to a Person other than the Buyer.

"Finance Charges" means, with respect to any Contract, any finance, interest,
late payment charges or similar charges owing by an Obligor pursuant to such
Contract.

"Indebtedness" of a Person means such Person's (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person's business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.

30

--------------------------------------------------------------------------------



"Initial Cutoff Date" means, as to each Originator, the close of business on the
Business Day immediately prior to the date on which such Originator became a
party to this Agreement.

"Invoice" means any paper or electronic invoice evidencing any Receivable.

"Lock-Boxes" means those lock-boxes shown on Exhibit III, as the same may be
amended from time to time by the Buyer in accordance with the terms hereof.

"Material Adverse Effect" means a material adverse effect on (i) the financial
condition or results of operations of Parent and its Subsidiaries, considered as
a whole, (ii) the ability of any Originator to perform its obligations under
this Agreement or any other Transaction Document to which such Originator is a
party, (iii) the legality, validity or enforceability of this Agreement or any
other Transaction Document to which such Originator is a party, (iv) any
Originator's, the Buyer's, any Agent's or any Lender's interest in the
Receivables generally or in any significant portion of the Receivables or the
Related Security with respect thereto, or (v) the collectibility of the
Receivables generally or of any significant portion of the Receivables.

"Material Subsidiary" means, as of the date of any determination thereof, any
Subsidiary that either:  (a) owns assets having a book value equal to or greater
than 5% of the consolidated total assets shown on the consolidated balance sheet
of Parent and its consolidated subsidiaries, or (b) had net income for any prior
period of four consecutive fiscal quarters equal to or greater than 5% of the
Parent's and its consolidated subsidiaries consolidated net income shown on the
statements of earnings for the same four fiscal quarter period.

"Mohawk Distribution" has the meaning set forth in the preamble to the
Agreement.

"Monthly Reporting Date" means the 18th day of each calendar month hereafter (or
if any such day is not a Business Day, the next succeeding Business Day
thereafter).

"Multiemployer Plan" means a "multiemployer plan," within the meaning of Section
4001(a)(3) of ERISA, to which any Originator or any ERISA Affiliate makes, is
making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.

"Obligor" means a Person obligated to make payments on a Receivable.

"Organizational Documents" means, for any Person, the documents for its
formation and organization, which, for example, (a) for a corporation are its
corporate charter and bylaws, (b) for a partnership are its certificate of
partnership (if applicable) and partnership agreement, (c) for a limited
liability company are its certificate of formation or organization and its
operating agreement, regulations or the like and (d) for a trust is the trust
agreement, declaration of trust, indenture or bylaws under which it is created.

31

--------------------------------------------------------------------------------



"Original Balance" means, with respect to any Receivable coming into existence
after the Initial Cutoff Date, the Outstanding Balance of such Receivable on the
date it was created.

"Originator" has the meaning set forth in the preamble to the Agreement.

"Other Records" means, with respect to any Receivable:  (a) all Contracts and
(b) all other documents, books, records and other information (including,
without limitation, computer programs, tapes, disks, punch cards, data
processing software and related property and rights) relating to the
creditworthiness of any Obligor in respect thereof.

"Outstanding Balance" of any Receivable at any time means the then outstanding
principal balance thereof.

"Parent" means Mohawk Industries, Inc., a Delaware corporation, and its
successors.

"PBGC" means the Pension Benefit Guaranty Corporation, or any successor thereto.

"Pension Plan" means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Originator sponsors or maintains, or to
which it makes, is making, or is obligated to make contributions, or in the case
of a multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five plan years.

"Person" means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

"Plan" means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Originator or any of its ERISA Affiliates sponsors or maintains or to
which any Originator or any of its ERISA Affiliates makes, is making, or is
obligated to make contributions and includes any Pension Plan, other than a Plan
maintained outside the United States primarily for the benefit of Persons who
are not U.S. residents.

"Purchase" means the purchase by the Buyer from an Originator pursuant to
Section 1.1(a) of the Agreement of the Receivables originated by such Originator
and the Related Security related thereto, together with all related rights in
connection therewith.

"Purchase Price" means, with respect to the Purchase from each Originator, the
aggregate price to be paid by the Buyer to such Originator for such Purchase in
accordance with Section 1.2 of the Agreement for the Receivables originated by
such Originator and the associated Related Security being sold to the Buyer,
which price shall equal on any date (i) the product of (x) the Outstanding
Balance of such Receivables on such date, multiplied by (y) one minus the
Discount Factor in effect on such date, minus (ii) any Purchase Price Credits to
be credited against the Purchase Price otherwise payable in accordance with
Section 1.3 of the Agreement.

32

--------------------------------------------------------------------------------



"Purchase Price Credit" has the meaning set forth in Section 1.3 of the
Agreement.

"Purchase Report" has the meaning set forth in Section 1.1(b) of the Agreement.

"Rating Agency Condition" means, at any time the Credit and Security Agreement
remains in effect, the Rating Agency Condition as defined therein.

"Receivable" means all indebtedness and other obligations owed to an Originator,
at the times it arises and before giving effect to any transfer or conveyance
under the Agreement, arising in connection with the sale of goods or the
rendering of services by such Originator or a predecessor (including, without
limitation, any indebtedness, obligation or interest constituting an account,
instrument, chattel paper or general intangible, if any) together with the
obligation, if any, to pay any Finance Charges with respect thereto and all
proceeds thereof; provided, however, in no event shall the term "Receivable"
include any Factored Receivable, Excluded Receivable or any Receivable coming
into existence after the Termination Date.  All Receivables are identified with
the legend pay to Buyer or similar language.  For purposes of this Agreement,
indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, further, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor or such
Originator treats such indebtedness, rights or obligations as a separate payment
obligation.

"Related Security" means, with respect to any Receivable:

(i)         all of the applicable Originator's interest, if any, in the goods
(including returned or repossessed goods), the sale of which by such Originator
gave rise to such Receivable,

(ii)        all other security interests or liens and property subject thereto
from time to time, if any, purporting to secure payment of such Receivable,
together with all financing statements and security agreements describing any
collateral securing such Receivable,

(iii)       all guaranties, letters of credit, credit insurance and other
agreements or arrangements of whatever character from time to time supporting
payment of such Receivable,

33

--------------------------------------------------------------------------------



(iv)       all service contracts and agreements, if any, associated with such
Receivable,

(v)        all Collections and Collection Records related to such Receivable,
and

(vi)       all other proceeds and insurance proceeds of any of the foregoing or
of any Receivable.

"Reportable Event" means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

"Responsible Financial Officer" of Parent means any of its chief financial
officer, vice president & corporate controller or vice president & treasurer,
acting singly.

"Servicer" means Mohawk Servicing, Inc. and its permitted successors and
assigns.

"Settlement Date" means the second Business Day after each Monthly Reporting
Date.

"Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

"Termination Date" means the earliest to occur of (i) the date on which the
Buyer is unable to pay the Purchase Price for any Receivable in accordance with
Section 1.2, (ii) the Business Day immediately prior to the occurrence of a
Termination Event set forth in Section 5.1(d), (iii) the Business Day specified
in a written notice from the Buyer (or, at any time the Credit and Security
Agreement remains in effect, the Administrative Agent as the Buyer's assignee)
to the Originators following the occurrence of any other Termination Event, (iv)
the date which is 5 Business Days after the Buyer's receipt of written notice
from any Originator that it wishes to terminate sales under this Agreement, and
(v) the date which is 5 Business Days after each Originator receives written
notice that the Buyer wishes to terminate purchases under this Agreement.

"Termination Event" has the meaning set forth in Section 5.1 of the Agreement.

"Transaction Documents" means, collectively, this Agreement, the Collection
Services Agreement, and all Purchase Reports.

"Unmatured Termination Event" means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.

34

--------------------------------------------------------------------------------



All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
Georgia, and not specifically defined herein, are used herein as defined in such
Article 9.

 


35

--------------------------------------------------------------------------------



Exhibit II

 

Places of Business; Locations of Collection Records;

Federal Employer Identification Number(s); Organizational

Identification Number; Other Names

Places of Business:


Mohawk Carpet Distribution, L.P.

160 S. Industrial Blvd.

Calhoun, GA 30703

Dal-Tile Corporation

160 S. Industrial Blvd.

Calhoun, GA 30703

Location of Collection Records:

 Mohawk Servicing, Inc

235 Industrial Blvd.

Chatsworth, GA 30705

Mohawk Servicing, Inc.

160 S. Industrial Blvd.

Calhoun, GA 30703


Federal Employer Identification Number

and Organizational Identification Number:

 


Mohawk Carpet Distribution, L.P.

FEI # 582173403

Organizational ID#  3467750

Dal-Tile Corporation

FEI# 16-0577180

Organizational ID#   002607239

Legal, Trade and Assumed Names:

 36

--------------------------------------------------------------------------------



Alladin Mills

World Carpet

Mohawk Commercial

IMAGE

Galaxy

Merit Hospitality

Custom Weave

Wunda Weave

Mohawk International

Karastan

Alliance Pad

Crown Craft

Mohawk Carpet

World

Diamond

Durkan Patterned Carpet

Rug & Textile Group

Aladdin Rug

Townhouse

Newmark & James

Durkan Commercial

American Rug Craftsman

Horizon

Alexander Smith

Bigelow

Harbinger

Helios

Delaware Valley Wool Scouring

American Weavers

Burton Rug

Insignia

Sunrise

Hamilton

Cyboney

Mohawk Rug & Textile

Ultra Weave

37

--------------------------------------------------------------------------------



Exhibit III

Lock-Boxes and Collection Accounts

BUYER'S

LOCK-BOX

 

RELATED COLLECTION ACCOUNT OF BUYER

                                           

--------------------------------------------------------------------------------



                                 

The foregoing may be changed by the Buyer at any time upon 30 days prior written
notice to each Originator.

 


39

--------------------------------------------------------------------------------



Exhibit IV

 

Form of Compliance Certificate

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Receivables Purchase and Sale Agreement dated as of August 4, 2003,
among Mohawk Carpet Distribution, L.P., Dal-Tile Corporation, and each other
Originator that is a party thereto from time to time and Mohawk Factoring, Inc.
(as amended, restate or otherwise modified from time to time in accordance with
the Transaction Documents, the "Agreement").  Capitalized terms used and not
otherwise defined herein are used with the meanings attributed thereto in the
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.         I am the duly elected ______________ and, accordingly, a Responsible
Financial Officer, of Mohawk Industries, Inc., a Delaware corporation (the
"Parent").

2.         I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Parent and its Subsidiaries during the accounting period
covered by the attached financial statements.

3.         The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth below].

[4.        Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Parent and its Subsidiaries have
taken, is taking, or proposes to take with respect to each such condition or
event:  _______________________________].

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ____ day of ______________, 200_.

______________________________

[Name]


40

--------------------------------------------------------------------------------



Exhibit V

Credit and Collection Policy

 

[attach copy]

 


41

--------------------------------------------------------------------------------



Exhibit VI

 

[Form of] Purchase Report

 

For the Calculation Period beginning [date] and ending [date]

-------

 

To:  the buyer

cc:  (WHILE THE CREDIT AND SECURITY AGREEMENT REMAINS IN EFFECT) the agent

from:  [INSERT ORIGINATOR NAME]

 

Aggregate Outstanding Balance of all Receivables sold during the period:

$_____________

 

A

Less:  Aggregate Outstanding Balance of all Receivables sold during such period
which were not Eligible Receivables on the date when sold:

($____________)

 

 

 

(B)

Equals:  Aggregate Outstanding Balance of all Eligible Receivables sold during
the period (A - B):

$___________

 

 

=C

Less:  Purchase Price discount during the Period:

($____________)

 

(D)

Equals:  Gross Purchase Price Payable during the period (C - D)

$____________

 

=E

Less:  Total Purchase Price Credits arising during the Period:

($____________)

(F)

Equals:  Net Purchase Price payable during the Period (E - F):

$____________

 

=G

 

Cash Purchase Price Paid to Originator during the Period:

$_____________

H


The undersigned hereby represents and warrants that the information set forth
above is accurate and complete as of the last day of the Calculation Period set
forth above.

[ORIGINATOR NAME]

By:  _____________________________
                                    Name:
                                    Title:


42

--------------------------------------------------------------------------------



Schedule A

 

DOCUMENTS TO BE DELIVERED TO BUYER

ON OR PRIOR TO THE INITIAL PURCHASE OF RECEIVABLES

 

1.      Executed copies of the Receivables Purchase and Sale Agreement, duly
executed by the parties thereto.

2.      Copy of each Credit and Collection Policy of each Originator to attach
to the Receivables Purchase and Sale Agreement as an Exhibit.

3.      A certificate of each Originator's [Assistant] Secretary certifying:

(a) A copy of the Resolutions of the Board of Directors of such Originator,
authorizing Originator's execution, delivery and performance of the Receivables
Purchase and Sale Agreement and the other documents to be delivered by it
thereunder;

(b) A copy of the Organizational Documents of such Originator (also certified,
to the extent that such documents are filed with any governmental authority, by
the Secretary of State of the jurisdiction of organization of such Originator on
or within thirty (30) days prior to closing);

(c) Good Standing Certificates for such Originator issued by the Secretaries of
State of its state of incorporation and the State of Georgia; and

(d) The names and signatures of the officers authorized on its behalf to execute
the Receivables Purchase and Sale Agreement and any other documents to be
delivered by it thereunder.

4.      Pre-filing state and federal tax lien, judgment lien and UCC lien
searches against each Originator from the following jurisdictions: 

a.         State of Delaware

b.         Superior Court Clerk's Cooperative Authority (State of Georgia)

c.         Superior Court Clerk's Office in the following Georgia Counties:

            (i)         Gordon

5.      Duly executed UCC financing statements, in form appropriate for filing
in all jurisdictions as may be necessary or, in the opinion of the Buyer (or, at
any time the Credit and Security Agreement remains in effect, the Administrative
Agent as the Buyer's assignee), desirable, under the UCC of all appropriate
jurisdictions or any comparable law in order to perfect the transfer of the
ownership interests contemplated by the Receivables Purchase and Sale Agreement.

43

--------------------------------------------------------------------------------



6.      Duly executed UCC termination statements, in form suitable for filing,
if any, necessary to release all security interests and other rights of any
Person in the Receivables, Contracts or Related Security previously granted by
each Originator.

7.      A favorable opinion of legal counsel for each Originator licensed to
give opinions under Georgia law reasonably acceptable to the Buyer (and the
Administrative Agent, as the Buyer's assignee) as to the following:

(a)        Such Originator is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware.

(b)        Such Originator has all requisite authority to conduct its business
in the jurisdiction where it maintains its chief executive office. 

(c)        The execution and delivery by such Originator of the Receivables
Purchase and Sale Agreement and each other Transaction Document to which it is a
party and its performance of its obligations thereunder have been duly
authorized by all necessary organizational action and proceedings on the part of
such Originator and will not:

(i)         require any action by or in respect of, or filing with, any
governmental body, agency or official (other than the filing of UCC financing
statements);

(ii)        contravene, or constitute a default under, any provision of
applicable law or regulation or of its articles or certificate of incorporation
or bylaws or of any agreement, judgment, injunction, order, decree or other
instrument binding upon such Originator; or

(iii)       result in the creation or imposition of any Adverse Claim on assets
of such Originator or any of its Subsidiaries (except as contemplated by the
Receivables Purchase and Sale Agreement).

(d)        The Receivables Purchase and Sale Agreement and each other
Transaction Document to which it is a party has been duly executed and delivered
by such Originator and constitutes the legally valid, and binding obligation of
such Originator enforceable in accordance with its terms, except to the extent
the enforcement thereof may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights generally and subject also to the
availability of equitable remedies if equitable remedies are sought.

(e)        In the event that the Receivables Purchase and Sale Agreement is held
to create a transfer for security purposes rather than a true sale or other
outright assignment, the provisions of the Receivables Purchase and Sale
Agreement are effective to create valid security interests in favor of the Buyer
in all of such Originator's right, title and interest in and to the Receivables
described therein which constitute "accounts," "chattel paper" or "general
intangibles" (each as defined in the UCC) (collectively, the "Opinion
Collateral").

44

--------------------------------------------------------------------------------



(f)         Upon filing of such UCC-1 Financing Statements in such filing
offices and payment of the required filing fees, the security interest in favor
of the Buyer in the Opinion Collateral will be perfected and assigned of record
to the Administrative Agent.

(g)        Based solely on our review of the UCC Search Reports and assuming (i)
the filing of the Financing Statements and payment of the required filing fees
in accordance with paragraph (f) and (ii) the absence of any intervening filings
between the date and time of the Search Reports and the date and time of the
filing of the Financing Statements and other customary exhibits, the security
interest of the Buyer in the Opinion Collateral is prior to any security
interest granted in the Opinion Collateral by such Originator, the priority of
which is determined solely by the filing of a financing statement in the
[describe filing offices].

(h)        To the best of the opinion giver's knowledge, there is no action,
suit or other proceeding against such Originator which would materially
adversely affect the ability of such Originator to perform its obligations under
the Receivables Purchase and Sale Agreement.

(i)         Such Originator is not an "investment company" as such term is
defined in the Investment Company Act of 1940, as amended.

8.      A "true sale" opinion and "substantive consolidation" opinion of counsel
for Originator with respect to the transactions contemplated by the Receivables
Purchase and Sale Agreement.

9.      A Certificate of a Responsible Financial Officer of each Originator
certifying that, as of the closing date or, if applicable, as of the date such
Originator becomes a party to the Receivables Purchase and Sale Agreement, no
Termination Event or Unmatured Termination Event exists and is continuing.

10.  Executed copies of (i) all consents from and authorizations by any Persons
and (ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with the Receivables Purchase and Sale Agreement.

11.  A copy of the Servicing Agreement duly executed by the parties thereto.

45